Citation Nr: 0914951	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for phlebitis and 
lymphadenopathy in the upper extremities, to include as 
secondary to a service-connected right hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 
1975.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Veteran submitted an additional 
statement to the file since the last supplemental statement 
of the case but did not include a waiver.  Given the 
favorable outcome, there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case.  


FINDING OF FACT

Phlebitis and lymphadenopathy have been found to be related 
to service.


CONCLUSION OF LAW

Phlebitis and lymphadenopathy in the upper extremities was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed this claim in May 2003, the amendment is 
not applicable to the current claim. 

In this case, the record indicated that the Veteran underwent 
multiple surgical procedures to his right middle (or third) 
finger due to a staph infection incurred while on active 
duty.  In February 1976, the RO granted service connection 
for impaired functioning of the third finger of the right 
hand and residuals of a surgical repair to the right hand.  

After the Veteran submitted subsequent claims for an 
increased rating, in February 2003, the RO recategorized his 
disability as favorable ankylosis of the thumb, index, middle 
and ring fingers of the right hand.  His current rating for 
this disability is 50 percent, effective January 25, 2001.

Although the issue is characterized as a disorder that is 
secondary to his service-connected disability, the Veteran 
has repeatedly asserted that phlebitis and lymphadenopathy 
have been present since his original injury during active 
duty.  As such, the Board will consider entitlement to 
service connection on a direct basis.  

The Veteran's service treatment records indicate that in 
September 1974, he was a medic assisting in the draining of a 
patient's abscess when he punctured the third finger of his 
own right hand with the needle.  After he quickly began to 
experience pain and swelling in the finger, he was diagnosed 
with tenosynovitis and underwent surgery the next day to 
drain the wound.  He was also placed on intravenous 
antibiotics to stem the infection.

The Veteran underwent a second surgical procedure 
approximately five days later in another attempt to drain and 
irrigate the infection to the tendon.  A narrative summary of 
his inpatient treatment indicated that he underwent 
antibiotic treatment for a total of eighteen days, followed 
by a subsequent "vigorous" program of physical therapy, 
where he was noted to have made satisfactory progress with 
all digits except the third finger.  He was discharged from 
inpatient care in November 1974.  

In February 1975, the Veteran underwent another surgical 
procedure to repair and replace the flexor tendon in his 
third finger.  His symptomatology following the operation was 
uncomplicated, and he was discharged that same month.  He 
received additional inpatient treatment in April 1975 as a 
follow-up to the tendon reconstruction.  A physical 
examination at that time was unremarkable except for a 
limited range of motion in the third digit.  

In August 1975, the Veteran was again readmitted to inpatient 
care and underwent another surgical procedure to reconstruct 
the proximal and middle flexor tendon pulleys using a donor 
tendon from his right foot.  A follow-up physical examination 
reported limitation of motion in the third digit, but was 
otherwise unremarkable.  He was discharged from active duty 
in November 1975.

The first indication of lymphadenopathy in the record was 
reported in February 2003, when the Veteran telephoned a VA 
treatment clinic complaining of pain in his elbows with 
lymphedema.  A subsequent physical examination in April 2003 
confirmed lymphadenopathy in his elbows.  Moreover, in June 
2003, he complained of chronic lymph node enlargement and a 
recurrent light pink rash and warmth over the left wrist.  At 
that time, he was diagnosed with recurrent phlebitis and 
chronic bilateral lymphadenopathy.  

In support of his claim, the Veteran submitted an August 2003 
statement from a VA physician.  The physician indicated that 
he had known the Veteran for two years, felt he had 
lymphadenopathy bilaterally in the epitrochlear areas that 
was of a chronic nature, and opined that it was the result of 
a staph infection the Veteran had in 1974.  

In December 2004, the Veteran underwent a VA examination 
specifically to address the issue on appeal.  After reviewing 
the claims file, interviewing the Veteran, and conducting a 
physical examination, the examiner diagnosed recurrent 
phlebitis by history and lymphadenopathy.  However, she 
remarked that "there is no doubt that the infection and the 
IV antibiotics did cause an adenopathy and a phlebitis in his 
arms at the time" but concluded that she was unable to say 
that the present situation was related to the original injury 
without resorting to speculation.  

The Board has considered the two opinions and finds that, at 
the very least, equipoise is shown.  Although the VA examiner 
found it unusual that there was no obvious vein damage with a 
history of recurrent phlebitis, she ultimately was unable to 
say whether or not the Veteran's current complaints were 
related to service.  The Board has weighed this statement 
against the positive opinion rendered by the VA physician in 
the August 2003 letter and finds the issue in equipoise.  As 
the evidence is in equipoise, service connection is 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for phlebitis and lymphadenopathy in the 
upper extremities is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


